DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
IN THE CLAIMS:
Claim 9: the words “by a first hardware device” have been changed to “by an information processing device functioning as a first hardware device” for claim consistency.
Claim 10: the words “controlling a first hardware device” have been changed to “controlling an information processing device functioning as a first hardware device” for claim consistency.
Allowable Subject Matter
Claims 1-2 and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The applicant’s response (See Remark, page 8-10) filed on 12/18/2020, clearly states the inventive steps of the instant application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858.  The examiner can normally be reached on Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TUAN A TRAN/Primary Examiner, Art Unit 2648